                 Case 1:20-cv-00552-JMF Document 38 Filed 01/28/21 Page 1 of 2
                                                                                       .   - .
                                                                                            ,'   ,   ;

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
TRB ACQUISITION LLC and E.D.Y.
EQUITIES LLC,

                                   Plaintiff,
                 -against-                                          20   CIVIL 552 (JMF)

                                                                     JUDGMENT
.JACK YEDID,

                                   Defendant.
-----------------------------------------------------------X



        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Memorandum Opinion and Order dated January 28, 202 I, Defendant's motion to dismiss is GRANTED,

and Plaintiffs' Amended Complaint is dismissed with prejudice as to TRB's DTSA claim and without prejudice

to re-filing in state court as to their state-law claims. Moreover, the Court has declined to grant Plaintiffs leave

to amend their Amended Complaint sua sponte. Although leave to amend a complaint should be freely given

"when justice so requires," Fed. R. Civ. P. I 5(a)(2), it is "within the sound discretion of the district court to

grant or deny leave to amend," Ahmed v. GEO USA LLC, No. l4-CV-7486 (.IMF), 2015 WL 1408895, at *5

(S.D.N.Y. Mar. 27, 2015). Here, Plaintiffs do not request leave to amend or suggest that they are in possession of

facts that would cure the problems with TRB's DTSA claim. See, e.g., Clark v. Kitt, No. I 2-CV-8061 (CS), 2014

WL 4054284, at *15 (S.D.N.Y. Aug. 15, 2014). Additionally, the Court granted Plaintiffs leave to amend their

original complaint in response to the Defendant's motion to dismiss and explicitly warned that they would "not

be given any further opportunity to amend the complaint to address issues raised by the motion to dismiss." ECF

No. 17; see, e.g., Transeo S.A.R.L. v. Bessemer Venture Partners VI L.P., 936 F. Supp. 2d 376,415 (S.D.N.Y.

2013) ("Plaintiffs failure to fix deficiencies in its previous pleadings is alone sufficient ground to deny leave to

amend sua sponte." (citing cases)); accordingly, this case is closed.
            Case 1:20-cv-00552-JMF Document 38 Filed 01/28/21 Page 2 of 2

Dated: New York, New York

       January 28, 2021
                                                RUBY J. KRAJICK

                                                  Clerk of Court
                                        BY:
                                                   VfVl£t0Y@
                                                   Deputy Clerk
